 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7
     TERRANCE GAFFNEY,
 8
                                   Plaintiff,              Case No. C19-77-MLP
 9
                    v.                                     ORDER GRANTING PLAINTIFF’S
10                                                         MOTION FOR EAJA FEES
     COMMISSIONER OF SOCIAL SECURITY,
11
                                   Defendant.
12

13
            Terrance Gaffney, the prevailing party in this Social Security disability appeal, moves
14
     under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), for an award of attorney’s
15
     fees of $4,870.30 and expenses of $6.00. (Dkt. # 18.) The Commissioner argues that no fees
16
     should be awarded because her position was substantially justified. (Dkt. # 19.) Plaintiff seeks an
17
     additional attorney fee award of $306.38 for 1.5 hours expended in defending his motion. (Dkt.
18
     # 20.) As discussed below, the Court rejects the Commissioner’s arguments and GRANTS
19
     Plaintiff’s requests for fees and expenses.
20
            The EAJA authorizes payment of attorney’s fees to a prevailing party in an action against
21
     the United States, unless the court finds that the government’s position on the merits in the
22
     litigation was “substantially justified.” 28 U.S.C. § 2412(d)(1)(A). Substantial justification
23

     ORDER GRANTING PLAINTIFF’S MOTION
     FOR EAJA FEES - 1
 1 requires the government to demonstrate its position had a reasonable basis in both law and fact at

 2 each stage of the proceedings, including both the government’s litigation position, and the

 3 underlying agency action giving rise to the civil action. Tobeler v. Colvin, 749 F.3d 830, 832–34

 4 (9th Cir. 2014). The “position of the United States” includes both the government’s litigation

 5 position and the underlying agency action giving rise to the civil action. Meier v. Colvin, 727

 6 F.3d 867, 870 (9th Cir. 2014). Thus, the Court first considers the underlying agency action to

 7 determine whether the government’s position is substantially justified. Id. at 872. A court need

 8 not address whether the government’s subsequent litigation position is justified when the

 9 underlying agency position was not substantially justified. Id. at 872–73.

10          Here, the Commissioner simply reargues her position, which the Court already rejected in

11 reversing the ALJ’s decision. (Dkt. # 19 at 4-5.) In light of the Court’s holding that the ALJ’s

12 RFC was inconsistent with the only job the ALJ identified as a job that Plaintiff could perform,

13 taxi starter, the Commissioner’s position was not substantially justified. To the extent the

14 Commissioner raises new arguments, they cannot be relied upon to substantially justify a prior

15 position. (Id.) The Court is not persuaded that this is the decidedly unusual case in which there is

16 substantial justification under EAJA even though the Commissioner’s decision was reversed for

17 harmful legal error. See Meier, 727 F.3d at 872; Thangarajav. Gonzales, 428 F.3d 870, 874 (9th

18 Cir. 2005).

19          The Commissioner did not object to the amount of fees Plaintiff requested. The Court has

20 reviewed Plaintiff’s motion, supporting declarations, and the record, and finds the amount

21 requested is reasonable. The Court therefore GRANTS Plaintiff’s motion for attorney’s fees and

22 costs (Dkt. # 18), and ORDERS that Plaintiff is awarded attorney’s fees of $5,176.68 under

23 EAJA and costs of $6.00, for a total award of $5,182.68. Subject to any offset allowed under the

     ORDER GRANTING PLAINTIFF’S MOTION
     FOR EAJA FEES - 2
 1 Department of Treasury’s Offset Program, the check should be made payable to Plaintiff’s

 2 attorney, Janet Leanne Martinez, and mailed to Douglas Drachler McKee & Gilbrough, 1904 3rd

 3 Ave, Suite 1030, Seattle, Washington 98101.

 4         DATED this 27th day of November, 2019.


                                                      A
 5

 6                                                    MICHELLE L. PETERSON
                                                      United States Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER GRANTING PLAINTIFF’S MOTION
     FOR EAJA FEES - 3
